Appendix A to the Operating Expenses Limitation Agreement (as amended on December 28, 2012 for Huber Capital Diversified Large Cap Value Fund) Series or Fund of Advisors Series Trust Operating Expense Limit Huber Capital Equity Income Fund – Investor Class 1.49% Huber Capital Equity Income Fund – Institutional Class 0.99% Huber Capital Small Cap Value Fund – Investor Class 1.85% Huber Capital Small Cap Value Fund – Institutional Class 1.35% Huber Capital Diversified Large Cap Value Fund – Investor Class 1.25% Huber Capital Diversified Large Cap Value Fund – Institutional Class 0.75% ADVISORS SERIES TRUST HUBER CAPITAL MANAGEMENT, LLC on behalf of the Funds listed on Exhibit A By: /s/Douglas G. Hess By: /s/Gary Thomas Name: Douglas G. Hess Name: Gary Thomas Title: President Title: COO/CCO
